

114 S691 IS: Nuclear Waste Informed Consent Act
U.S. Senate
2015-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 691IN THE SENATE OF THE UNITED STATESMarch 10, 2015Mr. Reid (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Nuclear Regulatory Commission to obtain the consent of affected State and local
			 governments before authorizing the construction of a nuclear waste
 repository.1.Short titleThis Act may be cited as the Nuclear Waste Informed Consent Act.2.DefinitionsIn this Act, the terms affected Indian tribe, Commission, high-level radioactive waste, repository, and spent nuclear fuel have the meanings given the terms in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).3.Consent based approval(a)In generalThe Commission may not authorize construction of a repository unless the Secretary has entered into an agreement to host the repository with—(1)the Governor of the State in which the repository is proposed to be located;(2)each affected unit of local government;(3)any unit of general local government contiguous to the affected unit of local government if spent nuclear fuel or high-level radioactive waste will be transported through that unit of general local government for disposal at the repository; and(4)each affected Indian tribe.(b)Conditions on agreementAny agreement to host a repository under this Act—(1)shall be in writing and signed by all parties;(2)shall be binding on the parties; and(3)shall not be amended or revoked except by mutual agreement of the parties.4.ApplicationThis Act applies to any application submitted to the Commission for construction authorization for a repository that—(1)exists as of the date of enactment of this Act; or(2)is submitted on or after the date of enactment of this Act.